 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10   RAFAEL ARROYO, JR.,               )                     Case No. 1:19-cv-00028-LJO-EPG
                                       )
11
                     Plaintiff,        )                     ORDER ON STIPULATION TO SET ASIDE
12                                     )                     CLERK’S ENTRY OF DEFAULT
     vs.                               )
13                                     )                     (ECF No. 11)
     KARIM MEHRABI, STARS HOLDING CO., )
14
     A CALIFORNIA LIMITED LIABILITY    )
15   COMPANY; AND DOES 1-10,           )
                                       )
16                   Defendants.
17

18
              Plaintiff, Rafael Arroyo, Jr., and Defendant Karim Mehrabi, by and through their attorneys
19
     of record, have filed a Stipulation to Set Aside Clerk’s Entry of Default. (ECF No. 11.) Finding
20
     good cause, and in light of the parties’ stipulation,
21
        1. The entry of default entered by the Clerk of the Court on March 28, 2019 (ECF No. 6) is
22
              hereby set aside; and
23
        2. Defendant Karim Mehrabi shall file his responsive pleading on or before May 3, 2019.
24

25
        IT IS SO ORDERED.
26

27
     Dated:     April 23, 2019                                    /s/
                                                         UNITED STATES MAGISTRATE JUDGE
28
